Citation Nr: 1531634	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied service connection for lumbar disk disease, claimed as cervical, thoracic and lumbar condition.  

During an October 2011 Board videoconference hearing before the undersigned Veterans Law Judge, the Veteran's representative clarified that the Veteran was claiming service connection for a disability of his lumbar spine, not his cervical or thoracic spine.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for asthma, claimed as secondary to herbicide exposure, has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.  Specifically, he asserts that while on active duty, he received treatment for a low back injury sustained during a parachute jump at Fort Campbell, Kentucky.  The Veteran's service treatment records have not been associated with the claims file, and the RO has determined that all efforts to obtain these records have been exhausted, and that further attempts would be futile.  

The Veteran was provided with a VA spine examination in January 2009, at which time he was diagnosed as having lumbar disk disease with diffuse disk bulge.  However, in its previous Remand, dated in January 2012, the Board found that the January 2009 examination was inadequate because the examiner stated it would be speculative to conclude that the Veteran's current diagnosis of lumbar disk disease was or was not related to his claimed inservice parachute injury without service treatment records, while ignoring the Veteran's testimony of continuity of symptomatology since the claimed in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one).  The Board emphasized that the Veteran had submitted an April 2010 unsigned statement from a fellow serviceman who stated that the Veteran had hurt his back during a routine jump at Fort Campbell on or about May or June 1966, and that he also submitted January 2011 private medical records that provided a pertinent past medical history of chronic back pain from fracture from jumping from a plane while in the Army.  As such, the Board remanded the case in order to obtain an addendum opinion from the January 2009 VA examiner that considered the April 2010 statement from a fellow serviceman, the January 2011 private medical records, and the Veteran's testimony of continuity of symptomatology since the claimed in-service low back injury.

Pursuant to the Board's January 2012 Remand instructions, an addendum VA opinion was obtained in June 2012.  The examiner opined that the Veteran's current low back condition was less likely as not (less than 50 percent probability) caused by or a result of service.  Specifically, the examiner explained that, "I do not see documented evidence to support the claim that the veteran sustained a back injury during service with symptomatology that has persisted till date.  Back problems are relatively common, especially with advancing age.  The veteran's back condition could have been related to other events that took place in the 40 plus years interval since service."  The Board emphasizes that, in giving this opinion, the examiner indicated that private medical records, service treatment records, and VA treatment records were reviewed; however, the examiner also expressly indicated that other evidence, which would have included the Veteran's own testimony and the April 2010 lay statement from a fellow serviceman, was not reviewed.  Thus, it does not appear that the VA examiner either considered or acknowledged the lay evidence of record, as explicitly instructed by the Board in its January 2012 Remand.

As such, the case must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:


1.  Forward the Veteran's claims file to the examiner who provided the June 2012 VA opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review and specifically discuss the evidence contained in the claims file, including the January 2009 VA examination report, the April 2010 statement from a fellow serviceman, the January 2011 private medical records, and the Veteran's testimony of continuity of symptomatology since the claimed in-service low back injury.  The examiner is asked to address whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability, to include lumbar disk disease, is causally related to the claimed active duty low back injury.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






